Citation Nr: 1035016	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-16 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Witness and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in February 2010.  A transcript of the hearing is of 
record.

The Board notes that in August 2010 following the last 
Supplemental Statement of the Case (SSOC), the Veteran submitted 
additional evidence, which included a statement from his wife.  
As waiver of RO jurisdiction has been submitted for this 
evidence, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At a December 2006 VA examination, the Veteran had Level VII 
hearing impairment in the right ear and Level VI hearing 
impairment in the left ear.

2.  Private audiological testing in December 2007 showed Level 
VIII in the right ear and Level V in the left ear.  

3.  At an April 2008 VA examination, the Veteran had Level IV 
hearing impairment in both ears.

4.  At a June 2010 VA examination, the Veteran had Level VI 
hearing impairment in the right ear and Level IV hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent, for 
bilateral hearing loss, have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to the claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Notice which informs the 
veteran of how VA determines disability ratings and effective 
dates should also be provided.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A letter from the RO dated in October 2007 satisfied the duty to 
notify provisions.  In this letter the Veteran was informed of 
the evidence needed to substantiate his claim for a higher rating 
and of the evidence that VA would obtain and of the evidence that 
he should submit, or request assistance in obtaining.  This 
letter also provided notice pursuant to Dingess/Hartman.  The 
October 2007 letter was followed by a readjudication of the claim 
by way of a September 2009 SSOC.

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran's medical treatment records have been obtained and 
associated with the claims file.  The Veteran was afforded 
multiple VA examinations, the reports of which are of record, and 
he has also provided testimony before the undersigned.  

This appeal was previously remanded by the Board in May 2010 for 
further development, specifically for a new VA examination and 
opinion regarding the functional impact caused by the hearing 
loss disability, pursuant to Martinak v. Nicholson, 21 Vet. App. 
447, 453-4 (2007).  To the extent that the June 2010 VA audiology 
report is defective under Martinak, the Board finds that the 
cumulative evidence of record is sufficient for the Board to 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b) (2009).  Thus, the Board 
finds that no further action is necessary in this regard.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  38 
U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation for distinct periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Puretone threshold average" is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  
This average is used in all cases (including those in §4.86) to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever results 
in the higher numeral, when the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
That numeral will then be elevated to the next higher Roman 
numeral.

Factual Background & Analysis

The Veteran asserts that his hearing is progressively worse and 
that he cannot understand words even with his hearing aids.  See 
statement in support of claim dated in November 2007.

The Veteran was accorded a VA examination for organic hearing 
loss in December 2006.  He reported that his situation of 
greatest difficulty was when watching television.  He reported 
significant noise exposure from his job as a trim carpenter, 
which he had been doing for the past 60 years.  He also enjoyed 
woodworking as a hobby.  

Audiology testing yielded the following results:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
60 
75
75
85
73.75
LEFT
50
60
70
80
65

Word recognition scores, using the Maryland CNC, were 60 percent 
in the right ear and 66 percent in the left ear.  As shown, 
puretone threshold averages were 73.75 for the right ear and 65 
for the left ear.  These findings reflect an exceptional pattern 
of hearing impairment in the right ear only.  An exceptional 
pattern of hearing impairment was not shown in the left ear.  See 
38 C.F.R. § 4.86.  

Pursuant to 38 C.F.R. § 4.86, the Board has analyzed audiology 
test findings under both Table VI and Table VIA, in order to see 
which table yields the higher numeral.  Using Table VI, the Roman 
numeral designation for the right ear hearing impairment 
corresponds to Level VII.  Using Table VIA, the Roman numeral 
designation for the right ear hearing impairment corresponds to 
Level VI.  The results from Table VI will be used since it 
yielded the higher numeral.  

Using the results from Table VI for the left ear hearing 
impairment demonstrates a Level VI.  A Level VII hearing in the 
right ear and a Level VI hearing in the left ear corresponds to a 
30 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI 
and VII.  

The Veteran submitted a report from a private audiological 
examination that was conducted in December 2007.  The report 
shows that he requested an evaluation to determine whether his 
hearing loss had increased so that he could raise his current 
service-connected disability evaluation.  This examination 
appears to have been conducted by a state-licensed audiologist 
and with use of the Maryland CNC word list as required by 38 
C.F.R. § 4.85.  Accordingly, the Board will resolve any doubt in 
the Veteran's favor and consider the results.  Audiology testing 
revealed the following results:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
50
55
70
70
61.25
LEFT
45
60
70
70
61.25

According to the audiologist's statement, speech recognition 
scores using the Maryland CNC word list were 50 percent in the 
right ear and 70 percent in the left ear.  These results do not 
meet the requirements for exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  The right ear hearing loss is at Level VIII 
and the left ear is Level V.  This corresponds to a 30 percent 
disability rating.  

The Veteran was accorded a VA examination for his hearing loss in 
April 2008.  He reported difficulties with understanding in 
conversations.  His situations of greatest difficulty were with 
groups, speech in background noise, and telephone conversations.  
Audiology testing yielded the following results:




HERTZ

1000
2000
3000
4000
AVG
RIGHT
50
60
60
70
60
LEFT
45
55
65
80
61.25

Word recognition scores, using the Maryland CNC, were 48 percent 
in the right ear and 24 percent in the left ear.  As shown, 
puretone threshold averages were 60 for the right ear and 61.25 
for the left ear.  The examiner commented that the Veteran was 
able to communicate with mild difficulties without his hearing 
aids in the sound booth when he had the examiner's face in view 
at a distance of two feet.  The examiner stated that the puretone 
averages were a better reflection of the Veteran's hearing loss 
in communication situations.

According to 38 C.F.R. § 4.85, hearing impairment can be 
evaluated using only the puretone threshold averages when an 
examiner certifies that use of the speech discrimination test in 
not appropriate for various reasons.  See 38 C.F.R. § 4.85 
(2009).  Based on the examiner's certification that the puretone 
averages only should be used for rating purposes, the Board has 
determined hearing the Veteran's hearing impairment using Table 
VIA.  Under Table VIA, the Veteran's right ear and left ear 
impairment both correspond to a Level IV.  A Level IV hearing in 
both ears ear corresponds to only a 10 percent disability rating.  
See 38 C.F.R. § 4.85, Tables VI and VII.  In addition, an 
exceptional pattern of hearing loss is not shown in either ear 
pursuant to 38 C.F.R. § 4.86.

Results from a private audiological test conducted in May 2008 
are of record; however, as these results do not include results 
at 3000 Hertz they may not be considered for rating purposes.   
The Board further notes in that regard that the evaluation does 
not appear to comply with 38 C.F.R. § 4.85 because the Maryland 
CNC word list was not used.

In December 2008, the Veteran was afforded another C&P audiology 
examination.  During the examination, the Veteran reported that 
he had difficulty hearing when engaging in normal conversation 
with quiet, but especially mild to moderate background noises.  
His hearing loss disability was reported to have had no 
significant effect on his employment.  Audiology results were as 
follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
50
65
65
65
61.25
LEFT
45
60
60
65
57.5

Speech recognition scores were 82 percent in the right ear and 88 
percent in the left ear.  An exceptional pattern of hearing loss 
is not shown pursuant to 38 C.F.R. § 4.86.  Level IV hearing loss 
is shown in the right ear and Level III is shown in the left ear.  
This corresponds to a 10 percent disability rating.  

The Board notes that while the examination report included 
detailed results from the audiological examination, at a hearing 
held before the undersigned in February 2010, the Veteran 
testified that this VA examination was inadequate.  He alleged 
that the VA examiner failed to provide an unbiased examination 
because his hearing acuity was not determined without the use of 
his hearing aids and because he was not placed in a sound 
isolated booth for testing.  VA regulations indicate that hearing 
examinations will be conducted without the use of hearing aids.  
See 38 C.F.R. § 4.85.  Although the examination appears to have 
been conducted appropriately based on the report alone, the Board 
finds the Veteran credible and will not use these findings in 
evaluating the Veteran's claim.  

At the February 2010 hearing, the Veteran also testified about 
how his hearing loss disability affected his daily activities.  
Specifically, he noted that he had to adjust his hearing aids 
depending on his location, such as being indoors versus outdoors 
in a car.  He also reported difficulty distinguishing between 
letters, specifically consonants.  His wife testified that he had 
the television volume so high that it was too loud for her and 
she was starting to get ringing.  

VA outpatient treatment records dated from August 2009 to 
February 2010 do not include any relevant audiometry test 
results.  One clinic note shows the Veteran's hearing aids were 
cleaned and checked in September 2009.

In June 2010, the Veteran was given another VA audiology 
examination.  Upon audiology examination, pure tone thresholds 
were as follows:


HERTZ

1000
2000
3000
4000
AVG
LEFT
45 
60
75
80
65
RIGHT
50
65
70
80
66.25

Word recognition scores, using the Maryland CNC, were 72 percent 
in the right ear and 76 percent in the left ear.  Puretone 
threshold averages were 65 for the left ear and 66.25 for the 
right ear.  These findings correspond to Level VI hearing in the 
right ear, and Level IV hearing in the left ear.  Level VI 
hearing in the right ear and Level IV hearing in the left ear 
corresponds to a 20 percent disability rating.  See 38 C.F.R. § 
4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.

In an August 2010 written statement, the Veteran's wife described 
some of the difficulties the Veteran had with his hearing acuity.  
She noted that it is difficult for him to: hear and understand 
the television; understand conversations in a room with people; 
and to hear conversations on the phone.

Based on the record, there is no evidence from any of the 
probative audiological examinations that would support a 
disability rating in excess of 30 percent at any point in time 
that is covered by this appeal.  Accordingly, the Veteran's claim 
for a disability rating in excess of 30 percent must be denied.  
The Board has considered whether staged ratings are warranted but 
finds that at no point during the period of time contemplated by 
this claim does the probative evidence show that a rating in 
excess of 30 percent is warranted.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the Veteran's assertions that a higher rating is 
warranted are outweighed by the probative medical evidence.  As 
such there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular consideration

Ordinarily, the rating schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the final 
report of the examination to facilitate determinations regarding 
extraschedular consideration.  See Martinak, 21 Vet. App. at 455.  
The Court noted that unlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

While the June 2010 VA audiologist did not specifically address 
the functional effects caused by the Veteran's bilateral hearing 
loss, the Board finds that no prejudice results to the Veteran.  
Crucially, other evidence of record adequately addresses this 
matter.  During the December 2006 and April 2008 VA examinations, 
and the February 2010 hearing, the Veteran testified to having 
difficulty understanding people in conversations and groups, 
speech in the presence of background noise, telephone 
conversations, and when watching television.  Moreover, the 
December 2008 VA examination noted that the Veteran's hearing 
loss disability does not significantly affect his employment, and 
the Veteran has not alleged otherwise.  In any case, while the 
June 2010 VA audiology report is defective under Martinak, the 
Board finds that the evidence of record is sufficient for the 
Board to consider whether referral for an extraschedular rating 
is warranted under 38 C.F.R. § 3.321(b) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
right ear hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers puretone decibel 
hearing loss and speech discrimination hearing loss.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate [which it manifestly 
is not], the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the Veteran.  The record does 
not show that the Veteran has required frequent hospitalizations 
for his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for this 
disability.

Additionally, there is no evidence of marked interference with 
employment due to the hearing loss disability.  There is no 
indication in the record that the Veteran's bilateral hearing 
loss causes any unusual employment impairment that is not already 
contemplated by the schedular ratings.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned 30 percent schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran has not alleged that he was 
unemployable during the course of the appeal due to his hearing 
loss disability.  Accordingly as there is no evidence of 
unemployability, TDIU is not raised by the record.

	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 30 percent for bilateral hearing loss 
is denied.


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


